Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	Claims 33-51 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
The closest prior art for the claimed invention set forth in the office action dated 06/09/ 2021 and 10/16/2020. They are Ritt (Ritt et al. PG Pub No: 20110130558, publication date of June 02, 2011) and Gemen (Gemen et al., Patent No: US 6465639 B1, Date of Patent: October 15, 2002). Additional closest prior art are Umansky (PG Pub 20150275198) and Gundling (US patent 10640808, priority date of 13 March 2014).
The prior art teach methods of isolation of cell free nucleic acids from a biological sample or a urine sample via different technique to elute a small cell-free nucleic acids fragments. The prior art also teaches methods of isolation of cell free nucleic acids from a biological sample using the alcohol concentration between 35% to 50% to elute the DNA less than 200 bases in length. 
The claims are allowable over the closest prior art because the prior art does not teach or suggest eluting cell-free DNA from a biological sample having a length of between 10 base pairs and 80 base pairs via two steps of isolation using alcohol concentration less than 35% in the first step and using alcohol concentration at least 55% at the second isolation. Particularly, the closest prior art because the prior art does not teach or suggest the method of enriching systemic cell free DNA fragments from a urine sample that is capable of having such length of cell free DNA fragments via 
Thus, considering all of this, the claims are free of the prior art and directed to patent eligible subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                      /W.T.J./     Examiner, Art Unit 1634                                                                                                                                                                                                   
/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634